Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a drive device for a motor vehicle, comprising at least one drive unit, and one coolant circuit for controlling the temperature of the at least one drive unit, wherein at least one coolant pump is arranged in the coolant circuit for circulating a coolant in the coolant circuit, wherein the coolant pump is designed as a screw spindle pump comprising a drive screw coupled to a drive and at least one idle screw which interacts with the drive screw for circulating the coolant, wherein a main body of the drive screw and/or the at least one idle screw is formed from plastic, wherein at least of the drive screw and the at least one idle screw are provided with a coating, wherein the coating is configured to be abraded in order to coat those of the drive screw and the at least one idle screw which are not provided with the coating.

Prior art teaches screw pumps used in engine cooling systems, including screw pumps where the screws have a coating (see Nagano). Furthermore, plastic screw pumps with coatings are also known (see Hoeschele). However, as pointed out by the applicant, these coatings are usually provided as abrasion resistant coatings that reduce wear – in other words, they are not configured to be abraded in order to coat those of the drive screw and the at least one idle screw which are not provided with the coating, as recited. Other notable prior art like Wu (WU ET AL: "Characteristics and tribological properties in water of Si-DLC coatings") and Steiner (STEINER L ET AL: "Modelling of unlubricated oscillating sliding wear of DLC-coatings considering surface topography, oxidation and graphitization”) teach amorphous or DLC carbon coatings that do abrade, however, these are not applied to plastic screw pumps in use. Thus, while individually the features of the claims may be known, their combination would not have been obvious to one of ordinary skill in the art without improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, May 14, 2022